Appellant has filed a request asking us to amplify out original opinion. It appears to us that same is plain, and sets forth that on another trial, if one should be had, the defense may not prove by witnesses other than appellant that it appeared to them that the pistol went off accidentally, nor that they deemed the shot a sray shot. As to the proposition that any witness may testify as to the direction a gun is pointed when it is fired, it would scarcely seem necessary for this court to lay down any rule regarding so plain a matter. In the Dunne case referred to in our original opinion, we discussed both the Latham and Mason cases and affirmed our view that they are not supported by the authorities, and we declined to follow them in any attempted application of the rule laid down. We do not think they have any application to the facts in the instant case.
The motion of appellant will be denied.
Motion denied. *Page 40